Exhibit 10.50
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH IS ACCEPTABLE TO THE
ISSUER.
 
MERRIMAN HOLDINGS, INC.
     
SECURED PROMISSORY NOTE
 
$330,000                           
 
April 7, 2011
         
San Francisco, California

 
FOR VALUE RECEIVED, and upon and subject to the terms and conditions set forth
herein, MERRIMAN HOLDINGS, INC., a Delaware corporation (“Issuer”), hereby
promises to pay to the order of Ronald L. Chez, an individual (together with his
permitted successors and assigns, “Holder”), the principal sum of THREE HUNDRED
THIRTY THOUSAND DOLLARS (U.S. $330,000) on the Maturity Date, together with
interest as provided herein. 
 
1.             Maturity Date.  This Note shall be due and payable in full, on
April 7, 2014 (the “Maturity Date”).
 
2.             Interest.  From and after the date hereof, all outstanding
principal of this Note will bear interest on the outstanding principal balance
of Six Percent (6.0%) per annum, payable quarterly in arrears. Upon the
occurrence and during the continuance of any Event of Default (as hereinafter
defined) under this Note, all outstanding principal of this Note shall bear
interest at the rate of 15% per annum. All accrued but unpaid interest on this
Note shall be payable on the Maturity Date or on such earlier date as this Note
shall be prepaid.


3.           Cash Prepayment. At any time prior to repayment of this Note, the
Issuer may elect to repay all or a portion of the outstanding principal and any
accrued interest on this Note in cash without notice of prepayment.


4.           Early Repayment Option.  Beginning on the date which is One (1)
year from the date hereof, if there is an equity financing of the Issuer
resulting in gross proceeds of at least $15,000,000 in new money, Holder shall
have the option to put 50% of Notes originally purchased back to Company, for an
amount equal to the principal plus accrued but unpaid interest, on 30 days
written notice.


5.           No Rights as a Shareholder.  This Note, as such, shall not entitle
Holder to any rights as a stockholder of Issuer.
  
6.           Security.  As collateral security for the full, prompt, complete
and final payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of all the obligations under this Note and in order
to induce the Holder to cause the loan evidenced by this Note to be made, the
Issuer hereby assigns, conveys, mortgages, pledges, hypothecates and transfers
to the Holder, and hereby grants to the Holder, a security interest in and right
of setoff against all of such Issuer’s right, title and interest in, to all of
the capital stock of Merriman Capital Inc., a California corporation, which
Issuer owns, whether now or hereafter existing or acquired, together with all
proceeds, rents, profits and returns of and from any of the foregoing.  Issuer
hereby consents to the filing of a UCC-1 Financing Statement with the California
Secretary of State perfecting this security interest.
 
 
 

--------------------------------------------------------------------------------

 


7.         Transfer.  Purchaser may transfer this Note in compliance with
applicable U.S. federal and state and/or foreign securities laws.
 
8.           Events of Default.  If there shall be any Event of Default
hereunder, at the option and upon the declaration of and upon written notice to
Issuer (which declaration and notice shall not be required in the case of an
Event of Default under Section 9(a), 9(c) or 9(d)), this Note shall accelerate
and all principal and unpaid accrued interest shall become due and
payable.  Subject to the provisions hereof, Holder shall have all rights and may
exercise any remedies available to it under law, successively or concurrently. 
The occurrence of any one or more of the following shall constitute an Event of
Default:


(a)           Issuer fails to pay (i) when due any principal payment on the due
date hereunder or (ii) any interest or other payment required under the terms of
this Note on the date due and any such payment described in (i) or (ii) above
shall not have been made within five (5) business days of the date due;


(b)           Issuer fails to perform any covenant under this Note in a timely
manner after Issuer's receipt of Holder's written notice to Issuer of such
failure;


(c)           Issuer (i) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (ii) is unable, or admits in writing its inability, to pay
its debts generally as they mature; (iii) makes a general assignment for the
benefit of its or any of its creditors; (iv) is dissolved or liquidated in full
or in part; (v) becomes insolvent (as such term may be defined or interpreted
under any applicable statute); (vi) commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consents to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or (vii) takes any action for the purpose
of effecting any of the foregoing;
 
(d)       Proceedings for the appointment of a receiver, trustee, liquidator or
custodian of Issuer or of all or a substantial part of the property thereof, or
an involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to Issuer or the debts thereof under any bankruptcy,
insolvency or other similar law or hereafter in effect are commenced and an
order for relief entered or such proceeding is not be dismissed or discharged
within thirty (30) days of commencement;
 
9.          Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Issuer, to: Merriman Holdings, Inc.,
600 California Street, 9th Floor, San Francisco, California 94108, Attention:
Chief Financial Officer, telecopier: (415) 415-248-5690, (ii) if to the Holder
to: the address and telecopier number on file with Issuer, as may be updated at
Holder’s written request from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
10.          Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of California without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Note shall be brought only in
the state and federal courts located in San Francisco, California. The parties
and the individuals executing this Note and other agreements referred to herein
or delivered in connection herewith on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Note or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 


          IN WITNESS WHEREOF, Issuer has caused this Note to be duly executed by
an authorized signatory as of the date first written above.
 

 
MERRIMAN HOLDINGS, INC.
         
By:
   
Name:
   
Title:
 



 
3

--------------------------------------------------------------------------------

 